Citation Nr: 1426711	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraines.

2.  Entitlement to an initial compensable rating for bilateral mid-sole and calcaneal plantar fasciitis with spurs (plantar fasciitis). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)




ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1986 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO granted service connection for migraines, evaluated as 30 percent disabling, and granted service connection for plantar fasciitis, evaluated as noncompensable.

The Veteran testified in a May 2011 Video Board hearing before the undersigned Veterans Law Judge, and a copy of the transcript has been associated with the record.

This appeal was remanded by the Board in July 2011 for additional development.  The Veteran was awarded an increased rating of 50 percent for migraines effective September 6, 2011, and provided a supplemental statement of the case in July 2012.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding the RO's compliance with the July 2011 Board Remand is included in the Duties to Notify and to Assist section below.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.



FINDINGS OF FACT

1.  During the entire initial rating period, the Veteran's frequent migraines have been manifested by completely prostrating attacks, more than once a month, causing the Veteran to be absent from work and needing accommodations from his employer.

2.  During the entire initial rating period, the Veteran's mid-sole and calcaneal plantar fasciitis with spurs have been manifested by mild to moderate heel pain with prolonged walking and standing and increased pain with more intense use of his feet.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for a 50 percent rating for migraines have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for a 10 percent rating, and no higher, for bilateral mid-sole and calcaneal plantar fasciitis with spurs have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).
The Veteran's appeal for higher initial ratings arises from a disagreement with the initial evaluation following the grant of service connection for migraines and plantar fasciitis, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 38 C.F.R. § 3.159(b)(3)(i).

The Veteran participated in the Benefits Delivery at Discharge (BDD) Program, where a claim for disability compensation is initiated prior to discharge.  The Veteran was provided notice in July 2006 of the records VA had obtained, information about VA examinations, records VA would make a reasonable effort to obtain, and records the Veteran was responsible for obtaining.  In February 2007, the Veteran was provided additional information about disability ratings and effective dates.  In June 2008, the Veteran was provided notice of the information VA needs to make a decision in an appeal for an increased evaluation.  See Vazquez-Flores v. Peake, 22 Vet. app. 37 (2008).  Therefore, the Board finds that the VA has met its duty to notify the Veteran.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  The Board remanded the claim in July 2011 for new VA examinations to help determine the current severity of the Veteran's migraines and plantar fasciitis.  Reports of these examinations have been associated with the record.

The Board finds that the VA also met its duty to assist.  The Veteran was afforded adequate VA examinations in August 2006, April 2008, and September 2011.  The Veteran's history was taken and complete examinations with clinical measures were conducted, to include review of radiographic images of the feet.  Conclusions reached and diagnosis given was consistent with the examination reports.  As discussed above, the Veteran also testified in a Video Board hearing in May 2011.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi 16 Vet. App. 183 (2002).

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Migraines

The Veteran contends that his migraines warrant a higher initial evaluation and that lay statements and VA medical examinations support that he meets the 50 percent criteria for migraines.  He reported that he suffered incapacitating headaches 3 to 4 times a week and had to take 14 -15 days off of work, during two separate 12 month periods, due to migraines.  See Appellant's Post-Remand Brief, dated April 2014; see also Board Hearing Transcript, dated May 2011.

Migraines are rated under Diagnostic Code 8100.  A 50 percent rating is warranted with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is awarded with characteristic prostrating attacks occurring on an average once a month over last several months.  A 20 percent evaluation is warranted with characteristic prostrating attacks averaging one in 2 months over the last several months.  A noncompensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a.

After review of the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that during the entire initial rating period, the Veteran's frequent migraines have been manifested by completely prostrating attacks, more than once a month, causing the Veteran to be absent from work and needing accommodations from his employer.

The Veteran was provided a VA examination for compensation purposes in August 2006.  At that time, the Veteran reported having migraines 1 to 5 times a month that required him to go to a dark place because of photophobia, some noise, and nausea problems.  The VA physician diagnosed the Veteran with migraines treated since 1991.  The Board notes that the August 2006 VA examination was conducted prior to the Veteran's separation from service; and while service treatment records show on-going treatment for migraines, these records are absent of any notations regarding how his migraines affected his ability to perform his military duties.  Nonetheless, the Board finds it probative that during active service the Veteran described his migraines as frequent and characteristically prostrating requiring him to go into a dark place for relief.

In March 2007, the Veteran filed a notice of disagreement in which he reported having experienced "at least 4 to 5 times a month two attacks per [week]" for which medication had been prescribed to alleviate the severe and prostrating pain.  The Veteran also reported having to take time off from work when his migraines materialized because of the excruciating pain.  The Veteran's migraines decreased by May 2007 from two per week to three per month.  See Standard Form 600, Chronological Record of Medical Care, dated May 1, 2007.

In April 2008, the Veteran was provided another VA examination for his migraines.  The Veteran reported working in security for the past eight months and that he had "lost" about 12 days in the past year due to his migraines.  He reported getting 4 to 5 episodes a month, which lasted anywhere from 2 to 24 hours, and that 90 percent of his migraines were prostrating.  The VA physician diagnosed the Veteran with chronic, recurrent headaches, migraine, not well controlled.

The Veteran was afforded an additional VA examination in September 2011.  The Veteran reported missing at least 17 to 18 days of work within the past 12 months due to migraines.  He also reported that he had more severe headaches 2 to 3 times per month with a pain level of 9, lasting from 6 to 8 hours.  During these episodes he avoided people and went into a dark, quiet room.  The VA physician diagnosed the Veteran with characteristic prostrating attacks 2 to 3 per month, during which he is unable to work.

Prostration is defined as extreme exhaustion or powerlessness.  Dorland's Illustrated Medical Dictionary 1523 (30th ed. 2003).  The severity of the headaches, as described by the Veteran at the VA medical examinations, and as observed by his spouse and co-worker, indicate that they are characterized by prostrating attacks.  The Veteran consistently stated that the headaches were accompanied by symptoms of nausea, photosensitivity and noise sensitivity that caused him to go to a dark, quiet room, and that they required him to occasionally miss work.  There is no indication in the record that the Veteran's reports of symptoms associated with the migraine headaches are not credible and the Board finds these statements probative in determining the severity of the Veteran's migraines during the initial rating period.

Furthermore, the Veteran has consistently stated that his migraines affect his ability to fulfill the duties of his job, and he reported missing between 12 to 18 days of work in various 12 month periods due to migraines.  The Veteran is competent to report his absence from work, and the Board finds him credible.  In addition, his spouse reported, in June 2008, that he came home exhausted from managing his migraine pain at work and missed work at times.  In May 2011, his co-worker reported that the Veteran's migraines have impacted his ability to perform his job, caused him to miss work, and resulted in his supervisors adjusting the schedule to put him in a less intensive environment.  The Veteran submitted a log entry from his employer showing counseling he received for failing to contact his supervisor in advance of missing work as a result of a migraine.  See Log Event for Veteran, dated December 2010.  The Veteran's employer also provided a letter which stated that the Veteran had utilized 12 days of sick leave during the last 8 months of employment.  Letter from Employer, dated May 2011.  The Veteran's spouse and his co-worker are competent to report their observations of the impact of the Veteran's migraines on his employment, and the Board finds these statements credible and probative in assessing the severity of the migraines.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the weight of the competent lay and medical evidence shows the Veteran's migraines more closely approximate the criteria required for a 50 percent rating during the entire initial rating period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  Therefore, an initial rating of 50 percent for migraines is warranted.

Plantar Fasciitis Disability

The Veteran contends that his plantar fasciitis disability should be rated 10 percent.  He specifically contends that he had increased symptoms of chronic swelling bilaterally, pain in both ankles, mild pain with deep palpation of the heel, and any type of weight bearing sent excruciating burning pain through his feet.  VA Form 21-4138, Statement in Support of Claim/Notice of Disagreement, dated March 2007.  He also testified that the orthotics supplied to him caused his feet to hurt more, so he wore store-bought insoles in his shoes.  He further testified that when he had to climb stairs frequently his feet hurt when he got home and that a position where he moved less was better for him.  See Board Hearing Transcript, page 11-12, dated May 2011.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013). When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).

In this case, the Veteran's plantar fasciitis is rated by analogy under Diagnostic Code 5276.  Diagnostic Code 5276 provides ratings for acquired flat foot (pes planus).  A zero percent (noncompensable) rating is warranted for mild symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate acquired flat feet; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

After review of the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that a ten percent rating, and no higher, for plantar fasciitis is warranted.

In an August 2006 VA examination the Veteran reported having custom orthotics, using a night splint, and a undergoing a course of injections.  The Veteran also reported that the pain is mild to moderate 1 to 8 times a month and that when it was "bad" he took it easy and used pain medication.  Upon examination the VA physician found no evidence of pes planus bilaterally; and noted that the Veteran standing on his toes and heels more than five times caused a plantar fasciitis in the calcaneal plantar fasciitis plane.  Left foot X-ray showed a large calcaneal plantar spur.  The VA physician diagnosed bilateral mid-sole and calcaneal plantar fasciitis with heel pain calcaneal spur, recurrent, episodic.

The Veteran was provided another VA examination in September 2011, at which time he reported "achy-type" pain, mostly on the heel aspect of the foot, only with prolonged walking or standing; and that he wore heel gel pads daily, which he found helpful.  The Veteran noted no pain at rest.  Upon examination, the VA physician found no swelling, weight bearing was normal over the great toe; no callosities or skin breakdown; Achilles tendons non-tender and no bowing of the tendo-achilles; calcaneal alignment normal; and mild tenderness to deep palpitation over the bilateral heels.  X-rays showed bilateral heel spurs at the calcaneus plantar.  The VA examiner also noted that there was no significant change in active range of motion following repeat testing against resistance and no additional loss of range of motion for the bilateral feet due to painful motion, weakness, impaired endurance, incoordination, or instability.  The VA physician diagnosed mild symptoms of plantar fasciitis by history with walking more than one mile; and noted there was no evidence of instability.  As such, the Board finds that the weight of the medical evidence indicates symptoms of plantar fasciitis were mild.  The Board also finds that the medical evidence demonstrates that the Veteran experienced pain on use of his feet and mild tenderness to manipulation of the bilateral heels.

Turning to the lay evidence, the Veteran is competent to report his symptoms related to his bilateral plantar fasciitis as he sensed them.  Layno v. Brown, 6 Vet. App 465 (1994).  The Board finds the Veteran's statement in his notice of disagreement, regarding experiencing excruciating burning pain through his feet with any weight-bearing activity; however, to be inconsistent with the Veteran's statements made in August 2006 and September 2011 VA examinations and the May 2011 Board Hearing.  The Board also notes that the Veteran testified in May 2011 that he liked to go hiking with his family, although, limited in distance because his feet hurt "pretty bad" after a little over a mile.  Therefore, based on the Veteran's more consistent statements, the Board finds that he suffered mild to moderate pain with prolonged standing or walking, and increased pain with more intense use of his feet.

Under Diagnostic Code 5276 mild symptoms relieved by built up shoe or arch support are noncompensable.  38 C.F.R. § 4.71a.  In this case, the Veteran used gel supports in his shoes that did not relieve the mild to moderate pain he experienced with prolonged standing or walking.  For this reason the Board finds that the Veteran's plantar fasciitis disability more nearly approximates the criteria for moderate symptoms evaluated as 10 percent disabling.  38 C.F.R. § 4.7.

The Board also considered whether the Veteran could be awarded a higher rating under any other diagnostic code.  In September 2011, the Veteran had no swelling, no loss of range of motion, and no evidence of instability, in which to be evaluated for a higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  Moderate symptoms of foot injuries, other, is evaluated as 10 percent disabling; and therefore, would provide no additional benefit to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the weight of the competent lay and medical evidence, for the entire initial rating period, supports a 10 percent rating, and no higher, for bilateral plantar fasciitis, due to the Veteran's symptoms of mild to moderate pain on use of his feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.



Extraschedular

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's service-connected migraines and plantar fasciitis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's migraines and plantar fasciitis disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria for migraines, under Diagnostic Code 8100, specifically provides for disability ratings based on frequency of prostrating attacks and impact on employment.  Competent lay and medical evidence indicate migraines occurred more than once a month, causing the Veteran to be absent from work and needing accommodations from his employer.  The 50 percent criteria contemplates for very frequent completely prostrating and prolonged attacks and severe economic inadaptability, reflective of the symptoms reported by the Veteran and noted by the medical records.  In comparing the Veteran's disability level and symptomatology of the bilateral foot disability to the rating schedule, the degree of disability throughout the entire rating period under consideration is contemplated by the rating schedule, by analogy under Diagnostic Code 5276, and the assigned rating, is therefore, adequate.  Plantar fasciitis manifested as mild to moderate heel pain with prolonged walking and standing and increased pain with more intense use of his feet.  The examination in September 2011 showed moderate pain on use.  In September 2011, his feet showed normal weight-bearing over the great toe with no callosities; non-tender Achilles tendons and no bowing of the tendo-achilles; and mild tenderness to deep palpitation over the bilateral heels.

In the absence of exceptional factors associated with migraines and plantar fasciitis, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an initial rating of 50 percent for migraines is granted.

Entitlement to a 10 percent rating for bilateral mid-sole and calcaneal plantar fasciitis with spurs is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


